DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 2 April 2020, 28 October 2020 and 27 July 2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Specification
The disclosure is objected to because of the following informalities:
In the specification, page 1, paragraph [0001], the status of parent application No. 16/121,222 should be updated as it has been issued as a U.S. patent.
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits or speculative applications of the invention on lines 9-11 by reciting “improved data bandwidth”, “improved command bandwidth” and “reduced power consumption”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11-12 and 19-20 are objected to because of the following informalities:

Per claim 19, line 11, “in in part” appears to contain typographical and/or grammatical errors.  It would be more appropriate to delete one of the two “in”s.
All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. [US 6,762,974 B1] (hereinafter “Johnson”).	
	Independent Claims:
	Per claim 1, Johnson teaches a device (see Fig. 4 for processing system 500), comprising:

an internal data clock generator configured to generate an internal data clock signal (see col. 4, lines 9-13, the combination of DLL 250 and Read Clock Tree 256 producing internal clock signals);
a plurality of data buffers (data Read Latches 230 or output data latches, see Fig. 1B, col. 1, lines 59-64; note that each data storage component for each individual bit of data may be viewed as a data buffer); and
a selection component configured to route a selected one of the data clock signal or the internal data clock signal to the plurality of data buffers (see Fig. 1B, Read Clock is a clock signal selected by DLL 250 in combination with Read Clock Tree 256 and routed to Read Latch 230).
Claim 10, Johnson teaches a system (see Fig. 4 for processing system 500), comprising:
a memory controller (see Fig. 1 and 4, Memory Controller 100); and
a first memory die and a second memory die each configured to receive a common data clock signal from the memory controller (see Fig. 4, two of the Memory Devices 200 receive the external system clock XWCLK from Memory Controller 100);
wherein the first memory die comprises:
a first input buffer configured to receive the common data clock signal (see Fig. 1A and col. 3, lines 60-62 for a clock buffer 210 receiving and buffering the external system clock XWCLK);

a first plurality of data buffers (data Read Latches 230 or output data latches, see Fig. 1B, col. 1, lines 59-64; note that each data storage component for each individual bit of data may be viewed as a data buffer); and 
a first selection component configured to route a selected one of the common data clock signal or the first internal data clock signal to the first plurality of data buffers (see Fig. 1B, Read Clock is a clock signal selected by DLL 250 in combination with Read Clock Tree 256 and routed to Read Latch 230).
	Dependent Claims:
	Per claim 2, Johnson further teaches the input buffer, the internal data clock generator, the plurality of data buffers, and the selection component are each included in a first memory die (see Fig. 1 and 4, Memory Device 200); and the data clock signal is common to the first memory die and a second memory die (see Fig. 4, two of the Memory Devices 200 receive the external system clock XWCLK from Memory Controller 100).
Per claim 9, Johnson further teaches the internal data clock signal has a different frequency than the data clock signal (see col. 1, lines 13-41, the relationship between DLL generated internal clock signal and external clock signal is arbitrary and dependent on frequency).
Per claim 11, Johnson further teaches the second memory die comprises:

a second internal data clock generator configured to generate a second internal data clock signal;
a second plurality of data buffers for outputting data (see Fig. 4, the combination of DLL 250 and Read Clock Tree 256 in a second Memory Device 200); and
a second selection component configured to route a selected one of the common data clock signal or the second internal data clock signal to the first plurality of data buffers (in a second Memory Device 200, Read Clock is a selected by DLL 250 in combination with Read Clock Tree 256 and routed to Read Latch 230).
Per claim 12, Johnson further teaches the first memory die and the second memory die are both included in a same multi-die memory package (see Fig. 4, two Memory Devices 200 are included in a Memory Component 508).
Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 3, the cited prior art fails to teach or sufficient suggest the selection of the internal data clock and the data clock signal is based on a mode of operation of the device including a first mode and a second mode.

Per claim 7, the cited prior art fails to teach or sufficient suggest the internal data clock and the data clock signals are routed to the plurality of data buffers based on when a system clock signal associated with the device has a first speed or a second speed.
Per claims 4, 6 and 8, each claim is dependent on claims 3, 5 and 7 respectively.  As such each of the claims 4, 6 and 8 are allowable for at least the same reason as the respective claim they are each dependent on.
Per claim 13, the cited prior art fails to teach or sufficient suggest a system clock signal generator for generating a common system clock signal in received by the first and the second memory die, in conjunction with the common data clock signal received by the first and second memory die.
Per claims 14-17, the claims are dependent on claim 13 and as such are allowable for at least the same reason as claim 13.
Per claim 18, the cited prior art fails to teach or sufficient suggest the first internal data clock generate activates or deactivates based on the frequency of a common system clock signal.
Claim 19, Johnson teaches a system (see Fig. 4 for processing system 500), comprising:

a second memory die configured to receive the common data clock signal (a second Memory Device receiving the same external system clock XWCLK.
The cited prior art fails to teach or sufficiently suggest the first and second memory die receiving a system clock signal generated by a system clock generator and 
a controller configured to:
set a speed of the system clock signal to a first speed, wherein the system clock generator supports the first speed and a second speed greater than the
first speed; and
disable the common data clock generator based at least in in part on setting the speed of the system clock signal to the first speed.
Per claim 20, the claim is dependent on claim 19 and as such is allowable for at least the same reason as claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

28 September 2021